DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 04/13/2022.  Claims 2-6, 8, and 12-21 are pending.  Claim 2 is independent.  Claims 1, 7, and 9-11 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
Examiner’s Note on AIA  status
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do not provide support for all of the claims in the present application.  For example, claims 2-21 are not supported by any such earlier application.  
Please see 37 CFR 1.55(j), 1.78(a)(6) and 1.78(d)(6) for requirements regarding statements provided by applicants in patent applications that contain or contained at any time a claim to a claimed invention as defined in paragraph (A) above.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/779,802, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed application, Application No. 61/779,802, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the limitations in claim 2, such as “a self-expandable stent carried within the expandable body wherein the foam sidewall extends distally beyond the stent at least in a deployed configuration such that following implantation the foam sidewall forms a distal-most end of the device and provides a cushion between the stent and the left atrial appendage, the stent comprising a proximal end positioned within the expandable body distal to the proximal, occlusive ends of the expandable body and a plurality of zig-zag struts defining a plurality of apexes including a plurality of distal apexes formed by vertices of adjacent pairs of the zig-zag struts at a distal-most end of the stent; and a thromboresistent covering on at least a portion of the expandable body.”  Therefore, the effective filing date of claims 2-6, 8, and 12-21 is determined to be 03/10/2014 which is the filing date of US App# 14/203,187.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tissue penetrating element” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 8, 12, 14, 17, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burg et al. (US Pub. No.: 2005/0203568) in view of Miles et al.’279 (US Pub. No.: 2010/0228279).
Regarding claims 2-6, 8, 12, and 14 , Burg discloses a left atrial appendage occlusion device (the whole device shown in Figs. 7-8 and Para. [0051]), comprising: an expandable body (combination of 72, 71, 61, 62, 74, and 73) having a proximal, occlusive end (the proximal, occlusive end at 61, Figs 7 and 8) for facing a left atrium following implantation of the device in a left atrial appendage, a distal end (the end of the device at the right side of Fig. 7) for facing into the left atrial appendage following implantation of the device in the left atrial appendage, and a cylindrical sidewall (72, Figs 7 and 8), wherein the distal end of the expandable body comprises a distal opening (Figs. 6-8) for facing into the left atrial appendage following implantation and the sidewall forms the distal opening; a self-expandable stent (65, Figs. 6-8 and Para. [0050]) carried within the expandable body wherein the sidewall extends distally beyond the stent at least in a deployed configuration such that following implantation the sidewall forms a distal-most end of the device and provides a cushion between the stent and the left atrial appendage (Figs. 7-8), the stent comprising a proximal end positioned within the expandable body distal to the proximal, occlusive end of the expandable body  (Figs. 7-8) and a plurality of zig-zag struts (zig-zag struts of 65, Fig. 6 and 7) defining a plurality of apexes (the apexes formed by adjacent zig-zag struts, Figs. 6 and 7)  including a plurality of distal apexes (the apexes formed at the distal end of the stent, Figs. 6 and 7) formed by vertices of adjacent pairs of the zig-zag struts at a distal-most end of the stent (Figs. 6 and 7); and a thromboresistent covering (ePTFE barrier 63, Fig. 6 and Paras. [0050] and [0007]) on at least a portion of the expandable body; wherein the thromboresistent covering comprises a mesh (Paras. [0050] and [0007]); wherein the thromboresistent covering comprises ePTFE (Paras. [0050] and [0007]); wherein the thromboresistent covering is on at least a portion of the proximal end of the expandable body (Fig. 6 and Paras. [0050] and [0007]); wherein the thromboresistent covering on at least a portion of the proximal end of the expandable body comprises a mesh (Fig. 6 and Paras. [0050] and [0007]); wherein the stent comprises a plurality of proximal apexes (Figs. 6 and 7); wherein the expandable body is cylindrical in shape in an unconstrained expansion (Figs. 9 and 11).   However, Burg does not disclose that the sidewall is an open cell foam.
Miles’279 teaches, in the same field of endeavor (left atrial appendage occlusion device), a left atrial appendage occlusion device (350, Figs. 8 and 9) comprising: an expandable body (foam layer of 352, Figs 8 and 9 and Para. [0054]) comprising a sidewall (the sidewall of the foam layer 352, Fig. 8 and Para. [0009], [0032], and [0054]) formed of open cell foam (Para. [0009], [0032], and [0054]); and at least one tissue ingrowth surface on the sidewall of the body (Para. [0009], [0032], and [0054]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sidewall of the expandable body of Burg to be formed of open cell foam; and at least one tissue ingrowth surface on the sidewall of the body as taught by Miles’279 in order to obtain the advantage of facilitating the tissue in-growth into the expandable body (Miles’279, Para. [0009], [0032], and [0054]).  
Regarding claims 17 and 18, Miles’279 teaches at least one radiopaque marker comprising a radiopaque thread (tether filament 402 may include radiopaque markers so that portions of the medical device system can be viewed with imaging techniques known in the art, Para. [0068]; tether filament 402 anchored distally and deep within lobe of LAA, Para. [0065], fig. 16)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Burg to include at least one radiopaque marker comprising a radiopaque thread as taught by Miles’279 in order to obtain the advantages of both allowing the relevant portions of the device to be viewed with imaging techniques and letting the physician to adjust the anchor to ensure the anchor member is sufficiently lodge within the left atrial appendage (Mile’279, Paras. [0037] and [0068]).
Regarding claim 20, Miles’279 teaches that the tissue member 40 may be configured and confined within the narrow configuration of a catheter and when release from the catheter, self-expand to a larger configuration and the tissue member may exhibit various sizes.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Burg to have an inside diameter of no more than about 20F and can self-expand to a diameter of at least about 25mm when released from the delivery catheter in view of Miles’279, since discovering the optimum value of a result effective variable involves only routine skill in the art.  The motivation for doing so would be provide a device insertable through a catheter sized for transseptal surgery that would expand to a size known to fill the left atrial appendage.
Regarding claim 21, Miles’279 teaches that the expandable body is coated with a material (such as the ePTFE material, Para. [0069]) to enhance thromboresistance.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the expandable body of Burg to be coated with a material to enhance thromboresistance as taught by Miles/279 in order to tailor tissue growth on the proximal side of the expandable body once the occlude is deployed within an atrial appendage (Miles’279, Para. [0069]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burg et al. (US Pub. No.: 2005/0203568) in view of Miles et al.’279 (US Pub. No.: 2010/0228279) as applied to claim 2 above, and further in view of Ginn (US Pat. No.: 8,083,768)
Regarding claims 13, Burg in view of Miles’279 discloses substantially all the limitations of the claim but fails to disclose a suture releasably attached to the proximal end of the expandable body.
Ginn teaches, in the same field of endeavor (occlusion device), a suture (24, Fig. 8A) releasably attached to a proximal end of the expandable body (20, Fig. 8A, Col. 3, line 65-Col. 4, line 8 and Col. 10, line 57-Col.11, line 51)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Burg in view of Miles’279 to include a suture releasably attached to the proximal end as taught by Ginn in order to obtain the advantage of allowing the user to adjust the device after its deployment and/or remove/retrieve the device if necessary (Ginn, Col. 3, lines 48-54).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burg et al. (US Pub. No.: 2005/0203568) in view of Miles et al.’279 (US Pub. No.: 2010/0228279) as applied to claim 2 above, and further in view of Miles et al.’249 (US Pub. No.: 2009/0112249).
Regarding claims 15 and 16, Burg in view of Miles’279 discloses substantially all the limitations of the claims as taught above but fails to disclose that the left atrial appendage occlusion device further comprises at least one anchor comprising a tissue penetrating element.
Miles’249 teaches, in the same field of endeavor, a left atrial appendage occlusion device (200, Fig. 7) comprising at least anchor (the barbs or anchors that pierce through the tissue, Fig. 7.  Also see 116 in Fig. 1B) that comprises a tissue penetrating element (the barb or anchor that pierce through the tissue, Fig. 7).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the left atrial appendage occlusion device of Burg in view of Miles’279 to include at least one anchor comprising a tissue penetrating element as taught by Miles’249 in order to prevent migration of the device out of the left atrial appendage (Miles’249, Para. [0047])
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burg et al. (US Pub. No.: 2005/0203568) in view of Miles et al.’279 (US Pub. No.: 2010/0228279) as applied to claim 2 above, and further in view of Datta et al. (US Pat. No.: 7,803,395).
Regarding claim 19, Burg in view of Miles’279 discloses substantially all the limitations of the claims as taught above but fails to disclose that the expandable body comprise polycarbonate-polyurethane urea foam.
Datta teaches, in the same field of endeavor (implantable device comprising foam), an expandable body (at least Col. 50, lines 30-67) comprise polycarbonate-polyurethane urea foam (at least Col. 10, lines 58-67 and claim 3).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the foam material of the expandable body of Burg in view of Miles’279 to be polycarbonate-polyurethane urea foam as taught by Datta, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-6, 8, and 12-21 have been considered but are moot in view of new ground(s) of rejection.  The rejections in the Final Rejection dated 01/14/2022 have been withdrawn in light of amendment filed on 03/14/2022.  Claim(s) 2-6, 8, and 12-21 are rejected under the new ground(s) of rejection as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771